Citation Nr: 1021986	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  05-33 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for posttraumatic stress disorder (PTSD), prior 
to November 20, 2009.

2. Entitlement to an initial disability evaluation in excess 
of 50 percent for PTSD, from November 20, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from October 1967 to October 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, on brokerage for the RO in 
Cleveland, Ohio.

This case was previously before the Board in March 2008 and 
November 2008, at which time it was remanded for additional 
development.  As will be discussed below, the Board finds 
that the there has been substantial compliance with the 
remands and will proceed to adjudicate the appeal.  See 
Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand 
is not required under Stegall v. West, 11 Vet. App. 268 
(1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).

A January 2010 rating decision granted an evaluation of 50 
percent for PTSD, effective November 20, 2009.  The Court has 
held that a "decision awarding a higher rating, but less 
than the maximum available benefit . . . does not . . . 
abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  As the maximum available benefit was not 
granted, the appellant's appeal is continued.     

In September 2008, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 
 



FINDINGS OF FACT

1.  For the period from June 23, 2004 through November 19, 
2009, the appellant's PTSD has been manifested by complaints 
of hyperviligence, poor sleep, nightmares, anxiety, and 
intrusive thoughts of war; the evidence of record indicates 
that the appellant has normal speech, no deficits in 
comprehension, intelligence, or judgment, with Global 
Assessment of Functioning (GAF) scores indicating mild to 
severe impairment.

2.  From November 20, 2009, the appellant's PTSD has been 
manifested by complaints of hypervigilance, difficulty in 
establishing and maintaining effective work and social 
relationships, mildly impaired immediate memory, poor sleep, 
nightmares, anxiety, and intrusive thoughts of war; the 
evidence of record indicates that the appellant has normal 
speech, no deficits in comprehension, intelligence, or 
judgment, and no suicidal ideation or panic attacks, with a 
Global Assessment of Functioning (GAF) score indicating 
severe impairment upon VA examination.


CONCLUSIONS OF LAW

1.  For the period from June 23, 2004 through November 19, 
2009, the criteria for entitlement to an initial evaluation 
in excess of 30 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.130, Diagnostic Code 9411 (2009).

1.  From November 20, 2009, the criteria for entitlement to 
an initial evaluation in excess of 50 percent for PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because the April 2005 rating decision granted the 
appellant's claim for service connection for PTSD, such claim 
is now substantiated.  His filing of a notice of disagreement 
as to the April 2005 rating decision does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  
38 C.F.R. § 3.159(b)(3) (2009).  Rather, the appellant's 
appeal as to the initial rating assignment here triggers VA's 
statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well 
as regulatory duties under 38 C.F.R. § 3.103.  As a 
consequence, VA is only required to advise the appellant of 
what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.

The August 2006 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant diagnostic code (DC) for 
rating the disability at issue (38 C.F.R. § 4.130, DC 9411), 
and included a description of the rating formulas for all 
possible schedular ratings under this diagnostic code.  The 
appellant was thus informed of what was needed not only to 
achieve the next-higher schedular rating, but also to obtain 
all schedular ratings above that assigned.  Therefore, the 
Board finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
treatment records are in the file.  VA treatment records from 
VA Medical Centers in Columbus, Ohio, and Grove City, Ohio, 
from June 2007 have been obtained, in compliance with the 
Board's November 2008 Remand order.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Private medical records identified by 
the appellant have been obtained, to the extent possible.  
The appellant has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant appropriate VA examinations in 
March 2005 and June 2009, including in compliance with the 
November 2008 Board Remand order.  The appellant has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA and the private treatment 
mentioned above, records of which are in the file), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
There is no objective evidence indicating that there has been 
a material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The March 2005 and June 2009 VA examination reports 
are thorough and supported by VA outpatient treatment 
records.  The examinations in this case are adequate upon 
which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II.  Initial Increased Evaluation for PTSD

A.  Legal Criteria

Disability evaluations are determined by comparing an 
appellant's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the appellant.  Id. § 4.3.  An appeal from the initial 
assignment of a disability rating, such as this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The appellant was awarded service connection and granted a 30 
percent evaluation for PTSD effective June 23, 2004, by the 
April 2005 rating decision.  The January 2010 rating decision 
increased the appellant's evaluation for PTSD to 50 percent 
disabling, effective November 20, 2009.  

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  The VA Schedule rating formula 
for mental disorders reads in pertinent part as follows:

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See also QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 
(1994). 



B.  Entitlement to an initial evaluation in excess of 30 
percent, prior to November 20, 2009.

The appellant asserts that a higher initial evaluation is 
warranted for his service-connected PTSD.  As noted above, 
service connection has been established for PTSD from June 
23, 2004.  The Board has reviewed the evidence of record and 
finds that it does not support an evaluation in excess of the 
30 percent rating assigned prior to November 20, 2009.  

The evidence prior to November 20, 2009, fails to reveal 
communication difficulties.  Many VA treatment records, 
including records from January 2005, May 2005, October 2005, 
March 2006, June 2007, October 2007, April 2008, May 2009 and 
August 2009, indicate the appellant's speech was fluent and 
spontaneous. The March 2005 VA examination report reflects 
that the appellant talked slowly and quietly, but does not 
indicate he had circumlocutory or stereotyped speech.  An 
October 2009 VA treatment record indicates the appellant's 
speech was spontaneous at times, with some eye contact.

With regard to panic attacks, the March 2005 VA examination 
report does not reflect a history of panic attacks.  The 
March 2006 VA examination report notes the appellant reported 
having psychological distress with increased heart rate and 
anxiety when he comes across Vietnamese people.  He noted 
that he has anxiety when he is in crowds.  The appellant's VA 
treatment records prior to November 2009 do not indicate that 
the appellant reported having panic attacks.  

Regarding comprehension skills, there is no evidence of any 
difficulty in understanding complex commands.  The March 2005 
VA examination report notes that the appellant's thought 
process was coherent and goal directed.   The March 2005 VA 
examiner noted that the appellant's concentration and memory 
seemed to be appropriate for his age level.  A May 2006 
letter from a psychologist at the Columbus Vet Center 
indicates the appellant's concentration was found to be 
variable, with easy distractibility.  His reality testing was 
within normal limits.  An August 2006 VA treatment record 
noted the appellant had difficulty concentrating and did not 
complete things he starts.  A November 2006 VA treatment 
record noted that thinking was logical.  

With respect to the appellant's memory, the March 2005 VA 
examination report indicates the appellant reported having 
many blank spots from Vietnam.  He reported that has no 
memory of December 1968 to January 1969.  However, the March 
2005 VA examiner noted that the appellant's memory seemed to 
be appropriate for his age level.  In the September 2008 
Board hearing, the appellant noted that he was starting to 
have short-term memory loss.  He would leave a room to get 
something and forget what he was looking for if he did not 
see it immediately.  The evidence indicates the appellant had 
mild memory loss, rather than impairment of short and long-
term memory causing him to forget to complete tasks.     

There was no indication the appellant's PTSD had caused 
occupational impairment.  The March 2005 VA examination 
report notes that the appellant most recently worked for a 
trucking company for 26 years, and retired in 2003.  The May 
2006 Vet Center letter noted that the appellant was able to 
maintain work by selecting jobs that required very little 
interaction.       

The March 2005 VA examiner noted that the appellant was 
generally functioning fairly well with some meaningful 
interpersonal relationships in spite of his PTSD. The 
appellant had been married to his wife for 22 years at the 
time of the March 2005 VA examination.  He reported that they 
got along most of the time, and that he was on talking terms 
with his daughter.  The appellant stated that he went to 
church every Sunday.  The March 2005 VA examination report 
reflects that the appellant stated that he did not have any 
friends, but he had fishing buddies and he associates with 
them at times.  The May 2006 Vet Center letter reflects that 
the appellant's social functioning appeared to be 
significantly restricted due to avoidance and hypervigilance.  
A June 2007 VA treatment record noted the appellant reported 
that he was staying in his house most of the time, but went 
on a fishing trip with some friends and felt better doing 
this.  In the September 2008 Board hearing, the appellant 
indicated that most of his social contact consists of his 
group Vet Center sessions.  Although the evidence indicates 
the appellant had some social impairment due to his PTSD, it 
does not appear that he had difficulty in maintaining social 
relationships.  

The March 2005 VA examination report reflects that the 
appellant's PTSD symptoms worsened after he retired from his 
job, but medication and therapy were helping to decrease the 
intensity of his PTSD.  The appellant reported having 
nightmares about Vietnam two or three times a week for the 
past 35 years.  He also reported having flashbacks and 
intrusive thoughts about Vietnam on a daily basis.  The 
appellant stated that he had sleep problems due to his 
nightmares.  The March 2006 VA examination report indicates 
the appellant is guarded all the time, and is always scanning 
his surroundings.  He noted that he does not like noises and 
finds the fourth of July to be particularly difficult.  The 
appellant denied having any suicidal thoughts, and did not 
acknowledge any homicidal, auditory or visual hallucinations.  
A March 2005 VA treatment record also noted that the 
appellant was very hypervigilant.       

A May 2005 VA treatment record notes that the appellant 
reported having homicidal ideation when he becomes hyper-
aroused and senses danger.  He said what kept him for hurting 
someone was the restraint he learned as a long range 
reconnaissance patrol, where he did not react until the last 
second.  A March 2007 VA treatment record noted the appellant 
denied homicidal or suicidal ideation.  The appellant's VA 
treatment records consistently indicate the appellant was 
well groomed during the period on appeal prior to November 
20, 2009.

As discussed above, the overall weight of the evidence fails 
to reveal a disability picture more nearly approximated by 
the next-higher 50 percent evaluation for PTSD under 
Diagnostic Code 9411, at any time during the rating period on 
appeal.  The appellant had a GAF (Global Assessment of 
Functioning) score of 61 assigned upon VA examination in 
March 2005.  A May 2007 VA treatment record and January 2008 
VA treatment record reflect that the appellant had a GAF 
score of 40.  The GAF score was recorded one month after his 
wife passed away.  October 2007, April 2008, September 2008 
and February 2009 VA treatment records reflect that the 
appellant had GAF scores of 45 with a diagnosis of PTSD and 
dysthymic disorder.  The VA treatment records do not indicate 
what part of the GAF score was due to PTSD, and what was due 
to dysthymic disorder.  

The Board finds that the above reported GAF scores support no 
more than the currently assigned 30 percent evaluation.  The 
March 2005 VA examination score of 61 reflects that the 
appellant had only mild symptoms or some difficulty in 
social, occupational, or school functioning.  The GAF scores 
of 45 were assigned for both PTSD and dysthymic disorder, 
thus, it is not clear what part of the score was due to PTSD 
alone.  Nevertheless, while a GAF score of 41 to 50 indicates 
the appellant has serious symptoms or a serious impairment in 
social, occupational, or school functioning, a GAF score is 
not dispositive of the issue on appeal, and must be 
considered in conjunction with the overall objective evidence 
of record.  For the reasons discussed above, the Board finds 
that the clinical findings of record are consistent with the 
currently assigned 30 percent initial rating, prior to 
November 20, 2009.  

While the Veteran is competent to report the symptoms he 
experiences, and the Board finds him credible in this regard, 
except where in contrast to objective clinical findings, the 
reported symptoms for the period prior to November 20, 2009 
are consistent with the assigned schedular evaluation.

Based on the foregoing, the Board concludes that the 
appellant's disability picture does not most nearly 
approximate the next-higher 50 percent rating under 
Diagnostic Code 9411, prior to November 20, 2009.  The Board 
finds that the appellant's PTSD symptoms are already 
contemplated by the appellant's 30 percent rating.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the appellant's claim for a rating in 
excess of 30 percent, prior to November 20, 2009.  

C.  Entitlement to an initial evaluation in excess of 50 
percent, from November 20, 2009.

The appellant asserts that a higher initial evaluation is 
warranted for his service-connected PTSD.  The Board has 
reviewed the evidence of record and finds that it does not 
support an evaluation in excess of the 50 percent rating from 
November 20, 2009.  

There is no evidence the appellant has experienced suicidal 
ideation.  The November 2009 VA examination report reflects 
that the appellant denied having suicidal or homicidal 
thoughts.  The report notes that the appellant did not have a 
history of suicide attempts or violence.  

In regard to the appellant's speech, the evidence does not 
indicate it was intermittently illogical, obscure, or 
irrelevant.  The November 2009 VA examination report reflects 
that the appellant's speech was unremarkable.  His thought 
process was also unremarkable, although he had hostile 
attribution bias.  Additionally, the November 2009 VA 
examination report indicates that the appellant was intact as 
to person, time and place.  The appellant had no delusions.  
The appellant's judgment was fair and he had good insight.    

The appellant had symptoms of anxiety, however, the evidence 
does not reflect that the appellant experienced near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively.  The 
November 2009 VA examination report indicates the appellant's 
mood was anxious.  The appellant reported avoidance of social 
situations due to feeling unsafe and anxious in public 
settings.  He also reported periods of intense anxiety 
secondary to trauma related cues, however, he did not report 
symptoms of panic disorder.  The appellant did not have panic 
attacks.  

There is no evidence the appellant had neglected his personal 
appearance or hygiene.  The November 2009 VA examiner noted 
that the appellant was able to maintain minimum personal 
hygiene and there was no problem with his activities of daily 
living.  

Although the appellant's social relationships have been 
impaired by his PTSD, the evidence indicates that he is able 
to establish and maintain effective relationships to some 
extent.  The November 2009 VA examination report reflects 
that the appellant reported having no friends that he 
socializes with other than members of his group at the Vet 
Center who he sees about every other week.  He generally 
avoids social contact and feels uncomfortable in public 
settings.  He reported that he attends church regularly, but 
sits toward the back.  He sees his four grandchildren 
regularly, but does not feel very close to them.  Although he 
communicates regularly with his children, he reports having 
emotionally distant relationships with them.  

The appellant experiences obsessional rituals in the form of 
hyperviligence.  The November 2009 VA examination report 
reflects that the appellant patrols his house every morning.  
He walks around the house and his fence line looking for 
signs of intrusion.  He is continually hypervigilant and sits 
where he can see the door.  The appellant also has difficulty 
with sleep.  The November 2009 VA examiner found that the 
appellant reported hypervigilance and continual readiness to 
defend himself which includes a cognitive bias toward 
interpreting threat in innocuous situations accompanied by 
psychological arousal.  Consequently, he avoids most social 
settings.  However, he has not had episodes of violence and 
can relate adequately with family and acquaintances.

The November 2009 VA examination report reflects that the 
appellant had a GAF score of 45, indicating the appellant has 
serious symptoms or a serious impairment in social, 
occupational, or school functioning.  As noted above, a GAF 
score is not dispositive of the issue on appeal, and must be 
considered in conjunction with the overall objective evidence 
of record 

After reviewing all the evidence of record from November 20, 
2009, the Board finds that a rating in excess of 50 percent 
is not warranted.  Although the appellant had obsessional 
rituals, including hypervigilance, which interfere with 
routine activities, he did not have other manifestations of 
PTSD meriting a 70 percent evaluation.  A 50 percent 
evaluation more closely approximates the appellant's 
symptoms.  The appellant did not have suicidal ideation, 
illogical, obscure, or irrelevant speech, near-continuous 
panic or depression, impaired impulse control, spatial 
disorientation, or neglect of personal appearance.  Although 
the appellant has difficulty in establishing and maintaining 
social relationships, the appellant maintains effective 
relationships with his family and members of his Vet Center 
group.  The November 2009 VA examiner noted that the 
appellant can relate adequately with family and 
acquaintances, although he feels emotionally distant from 
them.  The VA examiner also indicated the appellant's PTSD 
symptoms did not result in deficiencies in judgment, 
thinking, family relations, or mood.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for a rating in excess of 50 percent, from 
November 20, 2009.  

While the Veteran is competent to report the symptoms he 
experiences, and the Board finds him credible in this regard, 
except where in contrast to objective clinical findings, the 
reported symptoms for the period from November 20, 2009 are 
consistent with the assigned schedular evaluation.

D. Extraschedular Consideration

Finally, the Board has also considered whether a referral for 
an extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the appellant's PTSD is not 
inadequate.  The appellant has not reported significant 
treatment, hospitalization or symptoms unaccounted for by the 
ratings schedule.  The November 2009 VA examination report 
reflects that the appellant retired in 2004 due to his age or 
duration of work, and not as a result of PTSD.  Prior to 
retiring, the appellant was employed by the same company for 
26 years.  As a result, it does not appear that the appellant 
has an "exceptional or unusual" disability status.  He does 
not have any symptoms from his service-connected disorder 
that are unusual or are different from those contemplated by 
the schedular criteria.  Therefore, the available schedular 
evaluations for that service-connected disability are 
adequate.  Referral for extraschedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun at 22 Vet. 
App. 111. 

In sum, the Board finds that the preponderance of the 
evidence is against the appellant's claims for an initial 
evaluation in excess of 30 percent, prior to November 20, 
2009, and an initial evaluation in excess of 50 percent, from 
November 20, 2009.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to an initial disability evaluation in excess of 
30 percent for posttraumatic stress disorder (PTSD), prior to 
November 20, 2009, is denied.

Entitlement to an initial disability evaluation in excess of 
50 percent for PTSD, from November 20, 2009, is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


